Citation Nr: 1130079	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss disability.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board notes in a July 2002 statement the Veteran stated that he was receiving Social Security disability benefits.  It is unclear what disability the Veteran receives benefits for, and there are no records in the claims file from the Social Security Administration (SSA).  As the Veteran is filing claims for service connection, the Board finds the SSA records should be obtained and associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317 (if there is a reasonable possibility that the SSA records could help the Veteran substantiate his claim for benefits, then the VA has a duty to assist and locate these records).  

The United States Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  


The Board notes that although the Veteran's hearing may have been normal for VA purposes under 38 C.F.R. § 3.385 at separation from service, on remand the examiner should take note of all audiograms performed in-service and note any decrease in hearing from entrance to separation.

The Board also notes that prior to November 1967 military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The entrance audiogram in the instant case was conducted in August 1967 and presumably needs to be converted from ASA to ISO units.

Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

The Board finds that the Veteran should be afforded a new VA examination which takes into account his in-service audiometry examinations and appropriately converts them.  The examiner should also comment on whether he or she believes the described conversions are appropriate based on the audiograms performed in-service.  The examiner should also note the lay statements by the Veteran that he was exposed to truck and tank engine noise while in-service and wore hearing protection for noise exposure after service.  See e.g., June 2007 RO Informal Conference Report.  The examiner should also determine if the Veteran's claimed tinnitus is related to his bilateral hearing loss.

The Veteran's claim for tinnitus is impacted by the outcome of his claims for a bilateral hearing loss disability and therefore, the tinnitus claim is inextricably intertwined with these claims.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the tinnitus claim is "inextricably intertwined" with the Veteran's bilateral hearing loss disability claim, the tinnitus claim must also be remanded to the AOJ in accordance with the holding in Harris.  

The Board further notes that the most recent VA treatment records in the claims file are from May 2001.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from May 2001 through the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from May 2001 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C.A. § 5103A(b)(2) (West 2002).

2.	Request SSA provide all records, including medical records, related to the Veteran's disability benefits.  Any and all efforts to obtain these records should be recorded in a written format and any negative responses should be documented for the record.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).

3.	Schedule the Veteran for a VA examination to determine the nature and etiology of his current bilateral hearing loss disability and tinnitus.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should provide the following opinions:

a)  Whether it is at least as likely as not that any current hearing loss disability is related to service and 

b)  Whether it is at least as likely as not that any tinnitus is related to service, or was caused or chronically worsened by any hearing loss disability.

The examiner should review and interpret all of the in-service audiology examinations, converting any necessary findings.  The examiner should comment on whether he or she believes the findings were converted when they were recorded, or if conversion is necessary.  The examiner should also note that even if the Veteran did not have a hearing loss disability for VA purposes at the time of separation from service, his hearing may still have decreased over his active duty period and may have lead to any current hearing loss disability.  38 C.F.R. § 3.385 (2010).

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

4.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


